ON APPLICATION FOR REHEARING
Mayer Brothers ask for a rehearing herein and that they be given judgment on their call in warranty against Gulf Farm Tractor Company, Inc., and against the Bates Machine and Tractor Company of Joliet, Illinois.
The minutes of the District Court fail to show that a default Was' taken against Gulf Farm Tractor Company, Inc., and hence this court' is without authority to render judgment agáinst it.
If the minutes of the District Court were incorrect, they might be remanded to the lower court for correction; but they cannot be corrected so as to show that a default was taken against the party sought to be called in' warranty by mere affidavit.
The Bates Machine and Tractor Company is a foreign corporation and cannot be forced to come into the courts of Louisiana by an ordinary citation served at the domicile of the Illinois office by an Illinois officer.
This court, therefore, is without authority to grant the relief sought and made the basis of the application. for rehearing.
Rehearing refused.